         Case 6:18-mj-00236-MK        Document 37          Filed 04/30/19   Page 1 of 2




Lisa J. Ludwig, OSB #953387
Attorney at Law
333 SW Taylor St., Suite 300
Portland, Oregon 97204
Tel: (503) 223-5570
Lisa@L2R2Law.com

Of Attorneys for Defendant Todd Michael Giffen

                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                            )
                                                     )   No. 6:18-MJ-236-MK
          Plaintiff,                                 )
                                                     )   DECLARATION OF COUNSEL IN
          vs.                                        )   SUPPORT OF MOTION TO
                                                     )   WITHDRAW AS
TODD MICHAEL GIFFEN,                                 )   ATTORNEYS FOR DEFENDANT
                                                     )
          Defendant.                                 )
                                                     )

I, Lisa J. Ludwig, declare the following to be true to the best of my knowledge:

    1. On April 12, 2019, I was appointed to represent Mr. Giffen pursuant to the Criminal

          Justice Act, 18 U.S.C. § 3006A;

    2. Mr. Giffen is in custody awaiting a competency hearing scheduled for May 22, 2019;

    3. On April 26, 2019 I received a communication from Mr. Giffen directing me to file

          this motion to withdraw;

    4. I am filing this motion at Mr. Giffen’s request because he has stated his wish to

          discharge me;

    5. I declare that the above statements are true to the best of my knowledge and belief,

          and that I understand they are made for use as evidence in court and are subject to

          penalty for perjury.
Page 1    –       DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO WITHDRAW

                                         Ludwig Runstein LLC
                                      333 SW Taylor St., Suite 300
                                        Portland, Oregon 97204
         Case 6:18-mj-00236-MK    Document 37          Filed 04/30/19   Page 2 of 2




                RESPECTFULLY SUBMITTED this 30th day of April, 2019.



                                             /s/ Lisa J. Ludwig
                                             Lisa J. Ludwig, OSB #953387
                                             Attorney for Defendant Todd Michael Giffen




Page 2    –     DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO WITHDRAW

                                     Ludwig Runstein LLC
                                  333 SW Taylor St., Suite 300
                                    Portland, Oregon 97204
